_____________

                                        No. 96-1616EA
                                        _____________

Lenzy McCullough,                              *
                                               *
                     Appellant,                *
                                               *     Appeal from the United States
     v.                                        *     District Court for the Eastern
                                               *     District of Arkansas.
Shirley S. Chater, Commissioner                *
of Social Security                             *          [UNPUBLISHED]
Administration, *
                                              *
                     Appellee.                *
                                        _____________

                            Submitted:        February 7, 1997

                              Filed:   February 21, 1997
                                    _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                              _____________


PER CURIAM.


     Lenzy McCullough appeals the district court's grant of summary
judgment    affirming       the     Commissioner's     decision    to    deny     McCullough
disability insurance and supplemental security income benefits.                         After
carefully       reviewing     the      administrative    record,        we   conclude      the
administrative law judge properly assessed and discounted McCullough's
complaints of pain, see Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir.
1984),    and    propounded       an   appropriate    hypothetical       question    to    the
vocational expert, see Wingert v. Bowen, 894 F.2d 296, 298 (8th Cir. 1990).
In sum, substantial evidence supports the decision of the Commissioner that
McCullough is not disabled for Social Security purposes.                        Finally, we
reject McCullough's contention that he should receive widower's benefits
because    he    neither    applied     for   the   benefits   nor   does    he     meet   the
eligibility requirements.           See 20 C.F.R. § 404.335 (1996).          We affirm the
district court.      See 8th Cir. R. 47B.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-